DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 10/12/2020. Claims 1–8 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to Japanese Patent Application Serial Number 2019-188900, filed on 10/15/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a first unit configured to” and “a second unit configured to” in claims 1–8. 
The corresponding structure described in the specification (referring to the PGPUB for citation purposes) as performing the claimed function at least includes:
A first unit – “The first unit 10 includes a first controller 12 for managing the automated driving of the vehicle M1” (¶ 56, FIG. 5), and
A second unit – “The second unit 20 includes a second controller 22” (¶ 75, FIG. 7).
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C. § 112
Rejections under 35 U.S.C. § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, and 7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 2, the recitation “the driving involvement degree is low” is vague and indefinite. Namely, it is unclear what magnitude or value constitutes a driving involvement degree as being low. The disclosure discloses, “the driving involvement degree may be a numerical value or a rank.” See Disclosure PGPUB, ¶ 50. However, the disclosure does not define an indication of whether a numerical value or rank is high or low. Keeping the disclosure in mind, it is not clear what numerical value or rank is “low” or “high.” Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.

As to claims 4 and 7, the recitations “the first unit is configured to calculate the driving involvement degree as a lower value” and “the second unit is configured to calculate the driving involvement degree as a higher value” are vague and indefinite. Namely, it is unclear what the driving involvement degree is being calculated into. In other words, it is unclear what magnitude or value a lower or higher value entails, and it is unclear as to what magnitude or value the lower or higher value will be lower or higher than. As a matter of fact, the disclosure discloses, “the driving involvement degree may be a numerical value or a rank.” See Disclosure PGPUB, ¶ 50. However, the disclosure does not define an indication of whether a numerical value or rank is high or low. Keeping the disclosure in mind, it is not clear what numerical value or rank is “low” or “high.” In contrast to the claimed limitations, the inventive concept of the disclosure appears to be directed towards calculating a driving involvement degree and sequentially determining the driving involvement degree to be “low” or “high.” Indeed, Examiner notes that claim recitations drawn towards acquiring or calculating a driving involvement degree—such as those present in claims 1, 3, 6, and 8—are definite claim recitations as they are geared towards only calculating a value, not calculating a value as “lower” or “higher.” 

Appropriate correction is required.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Satoh et al. (US20200117192A1; from here on referred to as Satoh). 

As to claim 1, Satoh discloses a vehicle control system that controls a vehicle capable of performing automated driving, the vehicle control system comprising:
a first unit configured to generate a target trajectory for the automated driving based on a travel plan of the vehicle (The vehicle control plan creation unit 103 has functions of: generating a traveling trajectory of the own vehicle. See at least ¶ 34); and
a second unit configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows the target trajectory (The vehicle control assessment unit 105 has functions of: calculating a steering command value, a brake command value, and a drive command value …; and transmitting respective command values to the steering device 111, the braking device 112, and the driving device 113 provided in the vehicle 110. See at least ¶ 37),
wherein, during the automated driving, the second unit is configured to control a travel control amount which is a control amount of the vehicle travel control, acquire driving environment information indicating a driving environment around the vehicle, and perform preventive safety control for intervening in the travel control amount so as to prevent or avoid a collision between the vehicle and an obstacle based on the driving environment information (Steering device 111, braking device 112, and driving device 113 are controlled based on a “steering command value,” “brake command value,” and “drive command value” received from the “vehicle control assessment unit 105.” See at least ¶ 39–41. 
Surrounding environment recognition unit 101 … [acquires] information … around the own vehicle from an external-environment recognition sensor 01. See at least ¶ 31. 
On the basis of … information obtained from the surrounding environment recognition unit 101, the obstacle 1201 … jumps out toward the target trajectory of the vehicle 110 b, and the vehicle 110 b in automated driving plans a travel to avoid the obstacle by correcting the target trajectory. See at least ¶ 94, FIG. 12), and
wherein, in the preventive safety control, the second unit is configured to acquire a driving involvement degree indicating a degree of involvement of a person in driving of the vehicle, and to change an intervention degree to the travel control amount in the preventive safety control based on the driving involvement degree (The driver senses a risk of colliding with the obstacle 1201 that has jumped out, and the driver starts collision avoidance by own steering operation or brake operation. At this time, the override information acquisition unit 104 acquires the override by the steering operation and the brake operation [i.e., the driver’s steering and brake operations are analogous to a driving involvement degree]. See at least ¶ 97, FIG. 13.
The driver's steering operation and the brake operation are all permitted, and a control amount added with the driver's intervention amount is outputted to each actuator, in addition to the steering control amount and the brake control amount based on the original vehicle control plan. See at least ¶ 102).
 
As to claim 3, Satoh discloses wherein, the first unit is configured to calculate the driving involvement degree based on automated driving information related to the automated driving, and transmit the driving involvement degree to the second unit (An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104 [i.e., the driver operation amount is analogous to automated driving information]. See at least ¶ 46.
	Vehicle commands may be performed based on a calculated driving involvement degree obtained from the override presence/absence determination unit 201. See at least ¶¶ 47, 48, and FIG. 2).

As to claim 5, Satoh discloses:
wherein, the automated driving information includes an operation amount of a travel device of the vehicle by a person (An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104 [i.e., the driver operation amount is analogous to automated driving information]. See at least ¶ 46), and
	wherein, the first unit is configured to calculate the driving involvement degree based on the operation amount (An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104 [i.e., the driver operation amount is analogous to automated driving information]. See at least ¶ 46).

As to claim 6, Satoh discloses:
wherein, the first unit is configured to transmit automated driving information related to the automated driving to the second unit (An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104 [i.e., the override information acquisition unit 104 may transmit the automated driving information (i.e., the driver operation amount) to the override unit 201]. See at least ¶ 46, FIG. 2), and
wherein, the second unit is configured to calculate the driving involvement degree based on the automated driving information acquired from the first unit (An override presence/absence determination unit 201 determines the presence or absence of a driver override on the basis of a driver operation amount acquired by the override information acquisition unit 104 [i.e., the override unit 201 calculates a driving involvement degree based on the automated driving information acquired from unit 104]. See at least ¶ 46, FIG. 2).

As to claim 8, Satoh discloses:
wherein, the automated driving information includes the target trajectory (When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized [i.e., a driving involvement degree is calculated based on a generated target trajectory]. See at least ¶ 115), and
wherein, the second unit is configured to calculate the driving involvement degree based on a degree of agreement between the target trajectory and a current behavior of the vehicle (When the difference … between the target yaw rate and the actual yaw rate is …, the vehicle behavior … is considered to be in an unstable state … and the steering operation propriety signal is set to “impossible” [i.e., the driving involvement degree—that is, whether it is possible or impossible to override the automatic driving—may be determined based on a difference between the target trajectory and a current behavior of the vehicle]. See at least ¶ 61).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Rejection of Claim 2
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Satoh in view of Reed (US20190389455A1; from here on referred to as Reed).

As to claim 2, Satoh fails to explicitly disclose wherein, in the preventive safety control, when the driving involvement degree is low, the second unit is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is high. 
However, Reed teaches wherein, in the preventive safety control, when the driving involvement degree is low, the second unit is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is high ([A controller may] anticipat[e] situations which … can result in the need for an emergency intervention and [in turn] instead interven[e] earlier and with less intensity [i.e., when the driving involvement degree is low (i.e., a driver is not paying attention to the road), an intervention degree may be changed as to intervene in the control of the vehicle earlier than a case where the driving involvement degree is high—that is, accelerate an operation timing of the preventive safety control]. See at least ¶ 30).
Satoh discloses performing preventative safety control for intervening in a travel control amount. Reed teaches accelerating an operation timing of the preventative safety control when the driving involvement degree is low.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoh and include the feature of wherein, in the preventive safety control, when the driving involvement degree is low, the second unit is configured to change the intervention degree so as to accelerate an operation timing of the preventive safety control as compared with a case where the driving involvement degree is high, as taught by Satoh, because it is a useful feature in the art. This feature may reduce the level of discomfort a driver experiences, and this feature may enhance safety by providing more cushion for an automatic vehicle (an example of a vehicle performing with a low driving involvement) to safely stop. Accordingly, the incorporation of this feature enhances preventative safety control.

Rejection of Claims 4 and 7
Claims 4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Satoh in view of Yamamoto et al. (US20180074492A1; from here on referred to as Yamamoto).

As to claim 4, Satoh discloses wherein, the automated driving information includes whether the target trajectory is generated (When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized [i.e., a driving involvement degree is calculated based on a generated target trajectory]. See at least ¶ 115).
	Satoh fails to explicitly disclose wherein, the first unit is configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated.
However, Yamamoto teaches wherein, the first unit is configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated (In step S18, a determination is made as to whether or not a target travel trajectory is capable of being generated …. in the case that the target travel trajectory cannot be generated (step S18: NO), the process returns to step S3 [i.e., when a target trajectory is generated, automatic driving is performed. In contrast, when a target trajectory is not generated, automatic driving is canceled and driving is conducted manually. Thus, the driving involvement degree is a lower value when the target trajectory is generated, and it is a higher value when the target trajectory is not generated]. See at least ¶ 75, FIG. 5. See also ¶ 60, which shows that step S3 involves the termination of automatic driving. See also ¶¶ 76–77, FIG. 5, which discuss how automatic driving is initiated when a target trajectory is generated).
Satoh discloses wherein the automated driving information includes whether the target trajectory is generated, and acquiring a driving involvement degree. Yamamoto teaches calculating the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoh and include the feature of wherein, the first unit is configured to calculate the driving involvement degree as a lower value when the target trajectory is generated than when the target trajectory is not generated, as taught by Yamamoto, because it is a well-known feature in the art. It is known in the art of vehicle control that a target trajectory is associated with a lower level of driver control (e.g., automatic driving) as the purpose of a target trajectory is to control the systems of the vehicle to follow the target trajectory. In contrast, a high level of driver involvement (e.g., manual driving) is not associated with a target trajectory as the  driver controls the trajectory of the vehicle based on his inputs. Therefore, it would have been obvious to determine that, for example, automatic driving is being performed when a target trajectory is present and manual driving is being performed when a target trajectory is absent. 

As to claim 7, Satoh discloses wherein, the automated driving information includes the target trajectory (When the predicted route passes through a dangerous area … the operation (override) by the driver is determined as a misoperation, and it is determined in step 1602 as a scene where the vehicle control plan is to be prioritized [i.e., a driving involvement degree is calculated based on a generated target trajectory]. See at least ¶ 115)
	Satoh fails to explicitly disclose wherein, the second unit is configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value.
	However, Yamamoto teaches wherein, the second unit is configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value (In step S18, a determination is made as to whether or not a target travel trajectory is capable of being generated …. in the case that the target travel trajectory cannot be generated (step S18: NO), the process returns to step S3 [i.e., when a target trajectory is generated (i.e., the target trajectory is a valid value), automatic driving is performed. In contrast, when a target trajectory is not generated (i.e., the target trajectory is an invalid value), automatic driving is canceled and driving is conducted manually. Thus, the driving involvement degree is a lower value when the target trajectory value is valid and it is a higher value when the target trajectory value is invalid]. See at least ¶ 75, FIG. 5. See also ¶ 60, which shows that step S3 involves the termination of automatic driving. See also ¶¶ 76–77, FIG. 5, which discuss how automatic driving is initiated when a target trajectory is generated).
	Satoh discloses wherein, the automated driving information includes the target trajectory, and acquiring a driving involvement degree. Yamamoto teaches calculating a driving involvement degree as a higher value when the target trajectory is an invalid value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Satoh and include the feature of wherein, the second unit is configured to calculate the driving involvement degree as a higher value when the target trajectory is an invalid value than when the target trajectory is a valid value, as taught by Yamamoto, because it is a well-known feature in the art. It is known in the art of vehicle control that a target trajectory is associated with a lower level of driver control (e.g., automatic driving) as the purpose of a target trajectory is to control the systems of the vehicle to follow the target trajectory. In contrast, a high level of driver involvement (e.g., manual driving) is not associated with a target trajectory as the  driver controls the trajectory of the vehicle based on his inputs. Therefore, it would have been obvious to determine that, for example, automatic driving is being performed when a target trajectory is present and manual driving is being performed when a target trajectory is absent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668